IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-10926
                          Conference Calendar



ANTHONY D. FREEMAN,

                                           Plaintiff-Appellant,

versus

BOB PREWIT, Medical Director;
ADEL NAFRAWI, DR.; C. HENDERSON, R.N.,

                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 1:00-CV-127
                        - - - - - - - - - -
                         February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Anthony D. Freeman, Texas prisoner # 669066, appeals the

district court’s denial of his FED. R. CIV. P. 60(b) motion.

Freeman has abandoned his challenge to this decision by failing

to adequately brief it on appeal.     See Yohey v. Collins, 985 F.2d

222, 224-25 (5th Cir. 1993).

     AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.